IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

VINSON TREMAYNE SANDERS,               NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-4494

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 5, 2016.

An appeal from an order of the Circuit Court for Escambia County.
Linda L. Nobles, Judge.

Vinson Tremayne Sanders, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, OSTERHAUS, and KELSEY, JJ., CONCUR.